Citation Nr: 9922348	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  


REMAND

The Board remanded this case to the RO in March 1997 for 
additional development and subsequent adjudication of the 
veteran's claim.  Following the requested development, 
adjudication of the veteran's claim for service connection 
for bilateral foot disorder, and issuance of supplemental 
statements of the case, the RO notified the veteran in March 
1999 that his appeal was being returned to the Board for 
disposition.  

While the claims file was at the Board, the veteran submitted 
additional evidence to both the RO and the Board, including 
May 1999 VA and private medical reports reflecting evaluation 
or treatment for the disability at issue.  The RO has not 
considered that evidence and no waiver of such initial RO 
consideration was included with the additional evidence.  See 
38 C.F.R. § 20.1304(c) (1998).  

Under the circumstances, the Board finds that a remand for 
additional action prior to final appellate consideration is 
now required, even though it will, regrettably, further delay 
a decision in this matter.  


Accordingly, this case is hereby REMANDED to the RO for the 
following development:  

1.  The RO should review the additional 
evidence received (by the Board and the 
RO) since the case was certified to the 
Board in March 1999.  After accomplishing 
any further development deemed warranted 
by the record, the RO should readjudicate 
the veteran's entitlement to service 
connection for bilateral foot disorder on 
the basis of all relevant evidence of 
record, and in light of all applicable 
statutes, regulations, and case law.

2.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's claims file is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
have been met.  It is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified; 
however, he may furnish additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










